Citation Nr: 1421319	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for varicose veins of the right lower extremity, to include as secondary to service-connected postoperative varicose veins of left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for varicose veins of the right lower extremity.  The Veteran filed a Notice of Disagreement (NOD) in November 2006.  The RO issued a Statement of the Case (SOC) in July 2008.  In September 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  In May 2011, he also testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Copies of both hearing transcripts are associated with the record. 

In February 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for a Board hearing.  The hearing was held and the case was then returned to the Board.  In September 2011, the Board reopened the new and material evidence claim, and then remanded the service connection claim to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the AMC's certification of this appeal to the Board in July 2012, additional lay and medical evidence was added to the Veteran's paper and paperless claims file.  However, the Veteran's representative waived the Veteran's right to have the AMC initially consider this evidence in a statement dated in May 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 
The issue of entitlement to a compensable disability rating for the postoperative varicose veins of left lower extremity has been raised by the record in a December 2013 statement on the Veteran's VBMS paperless claims file, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This claim was previously remanded by the Board in September 2011 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded a VA examination in October 2011, and medical opinions were provided in October 2011 and June 2012.  The Board finds these medical opinions to be incomplete.  The VA examiner did not address several medical questions that were specifically asked by the Board in its prior remand directives.  These medical opinions are necessary to deciding the claim on the merits.  Therefore, the Board finds that an addendum VA medical opinion is required to determine the etiology of this disorder.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).


Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran's claims file to an appropriate physician for review and to provide an opinion about the etiology of the Veteran's varicose veins of the right lower extremity.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and consistent with sound medical principles, the physician should offer the following medical opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that Veteran's current varicose veins of the right lower extremity were manifested to a compensable degree within one year of the Veteran's discharge from active duty on September 2, 1981?

b) Whether it is at least as likely as not (50 percent or greater probability) that Veteran's current varicose veins of the right lower extremity were aggravated (i.e., permanently worsened beyond normal progress) by his service-connected varicose veins of the left lower extremity?

c) Whether the Veteran's varicose veins of the right lower extremity clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service?
i. If so, whether the Veteran's varicose veins of the right lower extremity increased in severity during service?
1. If so, whether such increase in severity represented the natural progression of the disorder, or was beyond the natural progression of the disorder (representing a permanent worsening of such disorder)?
2. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and VA treatment records, VA examinations, any lay statements in the claims file, including the January 2008 DRO and May 2011 Travel Board hearing testimony, and the February 2008 opinion given by the Veteran's VA primary care physician. 

The physician should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.

2.  The AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains 
denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



